Case 2:19-cv-00907-SPC-MRM Document 1 Filed 12/30/19 Page 1 of 8 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 SCOTT JOHNSON,

        Plaintiff,

 vs.
                                                  Case No. :
 MILLER DENTAL LABORATORY,
 INCORPORATED a Florida Profit
 Corporation; and PATRICIA
 MILLER , Individually ,

        Defendants.                          /

              VERIFIED COMPLAINT & DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiff, SCOTT JOHNSON (“ Plaintiff ’), by and through the

 undersigned counsel , and files this Verified Complaint against Defendants, MILLER

 DENTAL LABORATORY, INCORPORATED a Florida Profit Corporation (“ MILLER

 DENTAL LAB"); and PATRICIA MILLER, Individually (“ MILLER ” ) (collectively

 “ Defendants” ), and states as follows:

                                          JURISDICTION

         1.      Jurisdiction in this Court is proper as this is a claim for unlawful retaliation

 and unpaid wages brought pursuant to the Fair Labor Standards Act , as amended (“ FLSA ” ),

 29 U .S.C. §201 , et seq ., to recover unpaid back wages, overtime wages, an additional equal

 amount in liquidated damages, front pay, and compensatory damages, and to recover

 reasonable attorneys’ fees and costs .

         2.       The jurisdiction of the Court over this controversy is proper pursuant to 28

 U .S.C. §1331 as these claims arise under 29 U .S.C. §216( b), 29 U .S.C. §215(a) and 28

 U.S.C. §§ 2201-2202.
Case 2:19-cv-00907-SPC-MRM Document 1 Filed 12/30/19 Page 2 of 8 PageID 2




        3.       Venue is proper in this Court because the Plaintiff resides within the District

 and Defendant maintains business operations within the District.

                                              PARTIES

        4.       At all times material hereto. Plaintiff was and continues to be a resident of

 Lee County, Florida.

        5.       At all times material hereto , Defendant MILLER DENTAL LAB was, and

 continues to be a Florida Profit Corporation . Further, at all times material hereto, Defendant

 MILLER DENTAL LAB was, and continues to be, engaged in business in Florida, doing

 business in Lee County.

        6.       Based on the information and belief, at all times material hereto, Defendant

 MILLER was and is individual resident of Lee County, Florida.

        7.       At all times material hereto MILLER owned and operated MILLER

 DENTAL LAB.

         8.       At all times material hereto, MILLER regularly exercised the authority to:

 (a) hire and fire employees of MILLER DENTAL LAB; (b) determine the work schedules

 for the employees of MILLER DENTAL LAB; and (c) control the finances and operations

 of MILLER DENTAL LAB .

         9.       By virtue of having regularly held and exercised the authority to: (a) hire

 and fire employees of MILLER DENTAL LAB; ( b) determine the work schedules for the

 employees of MILLER DENTAL LAB; and (c) control the finances and operations of

 MILLER DENTAL LAB, MILLER is an employer as defined by 29 U.S.C. 201 et . seq.

         10.      Further, at all times material hereto, MILLER was/ is the President for

 MILLER DENTAL LAB, acting in MILLER DENTAL LAB’ s interest in directing the



                                                2
Case 2:19-cv-00907-SPC-MRM Document 1 Filed 12/30/19 Page 3 of 8 PageID 3




 work of Plaintiff.

         11.      At all times material hereto, MILLER DENTAL LAB was “ engaged in

 commerce” within the meaning of §7 of the FLSA .

         12.      At all times material hereto, Plaintiff was an “ employee” of Defendants

 within the meaning of the FLSA.

         13.      At all times material hereto, Defendants were “ employers” within the

 meaning of the FLSA .

         14.      At all times material hereto, Defendant MILLER DENTAL LAB was, and

 continues to be, an “ enterprise engaged in commerce” within the meaning of the FLSA .

         15.      Based upon information and belief, the annual gross revenue of Defendants

 is in excess of $500,000.00 per annum during the relevant time periods.

                  16.      At all times material hereto, Defendant MILLER DENTAL LAB

 had two (2) or more employees handling, selling, or otherwise working on goods or

 materials that had been moved in or produced for commerce, such as company,

 computers, telephones, titanium, CAP Zirconia, lithium disilicate glass ceramic, and

 porcelain .

         17.      At all times material hereto, the work performed by Plaintiff was directly

 essential to the business performed by Defendants.

                                    STATEMENT OF FACTS

         18.          MILLER DENTAL LAB is a facility that produces and sells crowns, bridge

 work , veneers, implants, inlays, and onlays.

          19.         In approximately December 2010, Defendants hired Plaintiff to work as a

  non-exempt “ Dental Lab Technician.”




                                                 3
Case 2:19-cv-00907-SPC-MRM Document 1 Filed 12/30/19 Page 4 of 8 PageID 4




         20.      Plaintiff s job duties included but were not limited to the fabrication of non-

 removable dental crowns. Plaintiff was also subsequently engaged by Defendants to perform

 construction related work for Defendants.

         21 .     At various material times hereto, Plaintiff worked for Defendants in excess

 of forty (40) hours within a workweek .

         22 .     In approximately January 2018, Defendants changed Plaintiffs pay

 structure from hourly to ‘salary’ and ceased to pay Plaintiff the required overtime

 compensation .

         23.      Plaintiffs ‘salary’ was designed to cover only forty hours, as it was the

 equivalent of his previous hourly rate times forty hours.

         24 .     In approximately September 2018, Defendants began to require Plaintiff to

 perform additional work as a carpenter for Defendants’ new location .

         25.      This additional work resulted in significant overtime hours for which

 Plaintiff was not compensated .

         26.       From approximately January 2018 and continuing through May 20, 2019,

 Defendants failed to compensate Plaintiff at a rate of one and one-half times Plaintiffs

 regular rate for all hours worked in excess of forty (40) hours in a single workweek .

         27.       Plaintiff should be compensated at the rate of one and one-half times

 Plaintiffs regular rate for those hours that Plaintiff worked in excess of (40) hours per week

 as required by the FLSA.

          28 .     In May 2019, Plaintiff requested to be paid overtime compensation for the

  additional hours worked . At that point , Defendants terminated Plaintiff for being “ difficult.”

          29.      Upon information and belief, Defendants’ claim that Plaintiff was




                                                  4
Case 2:19-cv-00907-SPC-MRM Document 1 Filed 12/30/19 Page 5 of 8 PageID 5




 “ difficult ” was directly related to his complaint about not being paid overtime.
         30.         Defendants have violated Title 29 U .S.C. §207 from at least January 2018

 and continuing through at least May 2019, in that:

                a.         Plaintiff worked in excess of forty (40) hours in one or more weeks

 for the period of his employment with Defendants; and

                b.         No payments, or provisions for payment, have been made by

 Defendants to properly compensate Plaintiff at the statutory rate of one and one-half times

 Plaintiffs regular rate for all hours worked in excess of forty (40) hours per workweek as

 provided by the FLSA.

         31 .        Defendants have violated Title 29 U .S.C . §215 in that they have

 discriminated and retaliated against Plaintiff for exercising his rights under the FLSA.

         32.         Defendants’ failure and/or refusal to properly compensate Plaintiff at the

 rates and amounts required by the FLSA was willful .

         33.    Defendants’ retaliatory conduct against Plaintiff for complaining about

 Defendants’ pay practices was willful .

         34 .        Defendants refused and /or failed to properly disclose or apprise Plaintiff of

 his rights under the FLSA.

                                       COUNT I
                         RETALIATION IN VIOLATION OF S215(aK 3J

         35 .        Plaintiff realleges and incorporates paragraphs 1 through 34 of the

 Complaint as if fully set forth herein .

         36.         Plaintiff complained verbally to MILLER regarding the excessive amount

 of hours Plaintiff was expected to work, without proper overtime compensation .

          37.        Plaintiffs employment was terminated immediately upon his request to be


                                                   5
Case 2:19-cv-00907-SPC-MRM Document 1 Filed 12/30/19 Page 6 of 8 PageID 6



 paid overtime.

          38.      Defendants had no legitimate reason to terminate Plaintiffs employment.

          39.      Defendants have discriminated and retaliated against Plaintiff because he

 complained about Defendants’ unlawful pay practices, in violation of 29 U.S.C. §215(a)(3).

          40.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

 has been damaged .

          41 .     Plaintiff is entitled to an award of reasonable attorneys’ fees and costs

 pursuant to 29 U .S.C. §216( b).

                  WHEREFORE , Plaintiff seeks a judgment for Plaintiff and against

 Defendants for violation of 29 U.S.C. §215(a)(3); as well as back pay, an equal amount in

 liquidated damages, front pay, compensatory damages, reasonable costs and attorneys' fees

 and all other equitable relief this Court deems just.

                                       COUNT II
                                UNPAID OVERTIME WAGES

           42.     Plaintiff realleges and incorporates paragraphs 1 through 34 of the

 Complaint as if fully set forth herein.

           43 .    From at least January 2018 and continuing through May 2019,

 Plaintiff worked in excess of forty (40) hours during one or more weeks of his

 employment for which he was not compensated at the statutory rate of one and one- half

 times Plaintiffs regular rate of pay.

            44.     Plaintiff was and is entitled to be paid at the statutory rate of one and

 one-half times Plaintiffs regular rate of pay for all hours worked in excess of forty (40)

 hours.

            45.     Defendants’ actions were willful and /or showed reckless disregard for the


                                                  6
Case 2:19-cv-00907-SPC-MRM Document 1 Filed 12/30/19 Page 7 of 8 PageID 7



 provisions of the FLSA as evidenced by their failure to compensate Plaintiff at the

 statutory rate of one and one-half times Plaintiffs regular rate of pay for the hours

 worked in excess of forty (40) hours per week when they knew, or should have known,

 such was and is due.

          46.     Defendants have failed to properly disclose or apprise Plaintiff of

 Plaintiffs rights under the FLSA .

          47.     Due to the intentional , willful , and unlawful acts of Defendants, Plaintiff

 suffered and continues to suffer damages and lost compensation for time worked over

 forty (40) hours per week , plus liquidated damages.

          48.      Plaintiff is entitled to an award of reasonable attorneys’ fees and costs

 pursuant to 29 U . S.C. §216( b ) .

         WHEREFORE, Plaintiff requests a judgment entered in his favor and against

 Defendants for actual and liquidated damages, as well as costs, expenses and attorneys’

 fees and such other relief deemed proper by this Court .

                                        JURY DEMAND

         Plaintiff hereby demands a trial by jury on all issues so triable as a matter of right.

 DATED this 30 th day of December, 2019.

                                                  Respectfully Submitted,


                                                  Angeli Murthy, Esq .
                                                  Florida Bar No .: 088758
                                                  Morgan & Morgan, P.A.
                                                  8151 Peters Rd . Suite 4000
                                                  Davie, FL 33324
                                                  Telephone: (954) 327-5369
                                                  Facsimile : (954) 327-3016
                                                  Email : amurthvTfforthepeople . com
                                                  Trial Counsel for Plaintiff



                                                 7
        Case 2:19-cv-00907-SPC-MRM Document 1 Filed 12/30/19 Page 8 of 8 PageID 8




                                                      VERIFICATION

              I, SCOTT JOHNSON, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746

              that the factual allegations in this Complaint are true and correct based on my personal

              knowledge.



              Dated:   q -33 - / ?                                            / /

                                                                SCOTT JOHNSON




                                                                 8


You created this PDF from an application that is not licensed to print to novaPDF printer (http://www .novapdf.com)
